Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered October 18, 1993, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the 10-year-old witness was able to appreciate the difference between the truth and a lie, and acknowledged her obligation to testify truthfully (see, People v Morales, 80 NY2d 450; People v Nisoff, 36 NY2d 560). Moreover, she indicated that she believes in God and that punishment from both God and the court is a consequence for lying, and she agreed to tell the truth while under oath (see, People v Davila, 223 AD2d 722; People v Velez, 212 AD2d 819; People v McDaniel, 165 AD2d 817, 818). Therefore, under the circumstances of this case, the trial court did not improvidently exercise its discretion by permitting the infant witness to give sworn testimony.
Rosenblatt, J. P., Miller, Ritter and Copertino, JJ., concur.